MEMORANDUM1
John W. Lynch appeals pro se the district court’s judgment in favor of the Postmaster General in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment. Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 659 (9th Cir.2002). We affirm.
The district court properly granted defendant summary judgment because Lynch did not present evidence to demonstrate that the Postal Service’s legitimate nondiscriminatory reasons for its employment actions were a pretext for discrimination. See id. at 664. Lynch’s unsupported accusation that witnesses committed perjury does not create a triable issue. See Robinson v. Adams, 847 F.2d 1315, 1317 (9th Cir.1988).
Lynch’s remaining contentions are not persuasive.
Lynch’s motion for “production of documents and extension of time” received July 24, 2002 is DENIED. Lynch’s “motion to file leave additional/correction reply to informal rebuttal to defendants brief’ received on September 23, 2002 is construed as a motion to supplement the record and is GRANTED. The Clerk shah file the motion received on September 23, 2002, and the documents attached thereto are included in the record on appeal.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by the Ninth Circuit Rule 36-3.